Exhibit 16.1 February 11, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of the Dollar Thrifty Automotive Group, Inc.’s Form 8-K/A dated January 31, 2011, and have the following comments: 1. We agree with the statements made in Item 4.01(a) and in Item 4.01(b), except that we have no basis on which to agree or disagree with the first two sentences of Item 4.01(a). 2. We have no basis on which to agree or disagree with the statements made in Item 4.01(c). Yours truly, /s/ Deloitte & Touche LLP Tulsa, Oklahoma
